ACCEPTED
                                                                                          04-14-00754-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     1/28/2015 1:15:29 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

  IN THE FOURTH COURT OF APPEALS FOR THE STATE OF TEXAS

                                                                          FILED IN
                                                                   4th COURT OF APPEALS
JOHN ADRIAN BARRERA,                                                SAN ANTONIO, TEXAS
Appellant                                                          1/28/2015 1:15:29 PM
                                                                     KEITH E. HOTTLE
                                                                           Clerk
 v.                                                          NO. 04-14-00754-CR

THE STATE OF TEXAS,
Appellee.

  MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

COMES NOW, JOHN ADRIAN BARRERA, Appellant and files this Motion

for Extension of Time to File Appellant's Brief, pursuant to Rules 9 and 10 of the

Texas Rules of Appellate Procedure, and in support thereof, would show the Court

the following:

  JOHN ADRIAN BARRERA asks the Court to extend the time to file his brief.

                                 A. INTRODUCTION

      1. Appellant is JOHN ADRIAN BARRERA; appellee is STATE OF TEXAS.

      2. There is no specific deadline to file this motion to extend time. See Tex. R.

 App. P. 38.6(d).

      3. Counsel for the Appellant has conferred with Counsel for the Appellee and

 the parties have agreed to this motion.

                         B. ARGUMENT & AUTHORITIES

                                            1
  4. The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief.

  5. Appellant’s brief is due on January 29, 2015.

  6. JOHN ADRIAN BARRERA requests an additional 32 days to file his brief,

extending the time until March 2, 2015.

  7. No extension has been granted to extend the time to file JOHN ADRIAN

BARRERA’s brief.

  8. JOHN ADRIAN BARRERA needs additional time to file his brief because

on or about January 4, 2015, Appellant’s Attorney came down with a severe

case of flu which left the undersigned Counsel unable to work for several

weeks.    Additionally, the Attorney for Appellant is an asthmatic and this

medical condition makes contracting flu especially severe and debilitating for

the undersigned Counsel. Furthermore, the undersigned Counsel’s Assistant

contracted flu on or about January 10, 2015 and was out of the office for several

weeks tending to both hers and her children’s illness leaving the undersigned

Counsel shorthanded through most of January and overwhelmed with

administrative duties normally handled by his assistant. Counsel for the

Appellant is currently preparing for a contested Final Trial in “In the Matter of

the Marriage of Wells and in the Interest of P.T.W., a Child” No. 14-640B and

due to the aforementioned illnesses, the Undersigned Counsel is backlogged on
                                          2
 several matters including a motion for summary judgment in “Alva Masonry

 Co. Inc. v. The Brand Co.” No. 13961B.

                                 C. PRAYER

   8. For these reasons, JOHN ADRIAN BARRERA asks the Court to grant an

 extension of time to file his brief until March 2, 2015, which is 32 days from

 the current deadline.

                                                 Respectfully Submitted,
                                                 Davis Law Firm, PLLC
                                                 236 Junction Hwy
                                                 Kerrville, Texas 78028
                                                 Tel. (830) 257-8851
                                                 Fax (830) 896-8730


                                                 ________________________
                                                 Stewart S. Davis
                                                 Bar No. 24049644



                         CERTIFICATE OF SERVICE

By affixing my signature below, I hereby certify that on January 28, 2015, a true
copy of this Motion for Extension of Time to File Appellant’s Brief has been
mailed to the 452nd District Attorney’s Office at P.O. Box 635, Mason, Texas
76856.

                                                 _________________________
                                                 Stewart S. Davis




                                       3